DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/12/2021.  These drawings are acceptable and are entered into the record hereto as they do not contain new matter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The term circular is being interpreted under its plain meaning, as defined by Merriam-Webster as: “having the form of a circle” (see https://www.merriam-webster.com/dictionary/circular). The closest prior art on record is Kim et al. (US20190008344A1) and Yokohama (NPL). Kim discloses a robot cleaner utilizing a track with concavo-convex portions on the interior of the belt. Yokohama discloses a tire with tread portions having a first, second, and third raised portions. One of ordinary skill in the art would have applied the tread portions to the exterior portion of the belt to obtain longer service life and increase contact area (Page 9 of NPL). However such a modification does not provide a circular tire, on the contrary one of ordinary skill in the art would not be enticed to perform such a modification. The purpose of track belts is to provide greater traction via an increase in surface are, which is accomplished by the elongated oblong shape of tracks. Thus, one of ordinary skill in the art would not find a reason to modify any track to have a circular shape. On the other hand, one of ordinary skill in the art would have not been motivated to supply concavo-convex portions to the interior of the Yokohama tire, as pneumatic tires require smooth interior surfaces to effectively seat on a wheel without leakage of air. Thus, inclusion of 
There is no prior art, on the record, which supplies one of ordinary skill in the art with reasonable motivation to perform a modification, to either references, that would render the invention of claims 1 and 10 obvious. For these reasons claims 1 and 10, along with their dependents are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711